Mercure, J.
(dissenting). We respectfully dissent. We agree with defendant that the “at will” nature of plaintiff’s employment defeats her action as a matter of law. Because an “at will” employee may be terminated without cause at any time, plaintiff may not establish that she reasonably relied upon the claimed representation as an inducement to her employment with defendant, an essential element of her cause of action (see, Bower v Atlis Sys., 182 AD2d 951, 953, lv denied 80 NY2d 758; Grant v DCA Food Indus., 124 AD2d 909, lv denied 69 NY2d 612; see also, Demov, Morris, Levin & Shein v Glantz, 53 NY2d 553, 557-558; 60 NY Jur 2d, Fraud and Deceit, § 142). The case of Monaco v Saint Mary’s Hosp. (184 AD2d 985), relied upon by the majority, does not hold to the contrary.
Mikoll, J. P., concurs. Ordered that the order is affirmed, with costs.